DETAILED ACTION
Applicant's amendments and remarks, filed 6/29/22, are fully acknowledged by the Examiner. Currently, claims 1-5, and 7-26 are pending with claim 6 canceled, claim 26 new, and claims 1 amended. The following is a complete response to the 6/29/22 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-8, 10 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Theroux (US 2007/0027447) in view of Cobb (US 5,358,508), in further view of Haughton (US 2018/0325579).
Regarding claim 1, Theroux teaches a surgical tip comprising: an end effector movable from a first position to a second position (505 may open and close), the end effector having a distal region for contacting tissue and a proximal region (505); a yoke coupled to the proximal region of the end effector for manipulating the end effector between the first position and the second position (yoke 550 allows for opening and closing of jaws from 500), wherein the yoke comprises a threaded proximal end (550 with threading 551 as in par. [0024]), wherein the yoke and the end effector are made of an electrically conductive material (par. [0023]), and wherein the yoke and the end effector are electrically coupled (Fig. 4, 550 connected to 505); and
a hub positioned around the yoke, wherein the hub comprises a distal hub and a proximal hub surrounding a portion of the distal hub (hub 510 at a distal end, and 50 at a proximal end), wherein the end effector is coupled to the distal hub at a pivot (Fig. 4), wherein the proximal hub is made of a non-conductive material (par. [0030], PEEK), and wherein the proximal hub comprises a proximal threaded end (511).Theroux is silent regarding a pivot passing through the distal hub, the pivot coupling the end effector to the distal hub, wherein at least a portion of the end effector is rotatable around the pivot to move between the first position and the second position.
However, Cobb teaches a similar end effector with pivot passing through a distal hub (pivot 30 passing through hub 26), the pivot coupling the end effector to the distal hub (30 couples end effector 20 and 21 to 26), wherein at least a portion of the end effector is rotatable around the pivot to move between the first position and the second position (jaws pivot to open and close).It would have been obvious to one of ordinary skill in the art to modify Theroux with the jaw of Cobb, as a way of attaching jaws to a hub.Theroux is further silent regarding the distal hub made of a conductive material.However, Haughton teaches end effector hubs made of metal (par. [0036]).It would have been obvious to one of ordinary skill in the art to modify the combination such that the hub is conductive, to permit current to the jaws (par. [0036]). 
Regarding claim 2, Theroux teaches the proximal hub is made of Polyetheretherketone (par. [0030)).
Regarding claim 3, Theroux teaches wherein the proximal hub is coupled to the distal hub by a threaded connection (50 connected to 510 via threads 20).
Regarding claim 4, Theroux teaches wherein the proximal hub is further coupled to the distal hub with an epoxy (par. [0026]).
Regarding claim 5, Theroux teaches wherein the threaded proximal end of the yoke and the threaded proximal end of the proximal hub are coaxially threaded (Fig. 4).
Regarding claim 7, Theroux teaches wherein the end effector is selected from the group consisting of scissors (par. [0023]).
Regarding claim 8, Theroux teaches wherein the distal hub includes a slot for receiving the proximal region of the end effector during movement of the end effector between the first position and the second position (Fig. 4, 510 receives 505 in a lumen), and wherein the proximal hub surrounds a portion of the distal hub located proximally beyond the slot (510 surrounded in part by 50).
Regarding claim 10, Theroux is not explicit regarding the proximal hub has an outer diameter of at or less than 6.0 mm. However, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04.
Regarding claim 13, Theroux is silent regarding a length between a distal end of the distal hub and a proximal end of the yoke is at or less than 5 cm.
However, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04.
Regarding claim 14, Theroux is silent regarding a length between a distal end of the end effector and a proximal end of the yoke is at or less than 9 cm.
However, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04.
Regarding claim 15, Theroux teaches wherein the end effector comprises a stationary portion and a movable portion, wherein the stationary portion is fixed with respect to the hub (505 with the movable portion as the jaws of the end effector, and a stationary portion connecting the jaws to 550, best seen in Fig. 4).
Regarding claim 16, Theroux teaches the end effector comprises a first movable portion and a second movable portion (each jaw of 505 is movable), wherein the first movable portion and the second movable portion move with respect to the hub during movement of the end effector between the first position and the second position (505 opens and closes with respect to the hub).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Theroux in view of Cobb, in view of Haughton, in further view of Williams (US 2018/0160567).
Regarding claim 9, Theroux does not explicitly teach the proximal hub is made of material having a dielectric strength of at or greater than 130 KV/cm, but teaches the hub made of PEEK (par. [0030]). However, Williams teaches PEEK with a dielectric strength of 23 kV/mm (par. [0060]). It would have been obvious to one of ordinary skill in the art that the proximal hub of Theroux, being made of PEEK, would have a dielectric strength greater than 130KV/cm as in Williams.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Theroux in view of Cobb, in view of Haughton, and in further view of Munnig (US 2015/0265340).
Regarding claim 11, Theroux is silent regarding the proximal hub is made of an autoclavable and sterilizable material.
However, Munnig teaches PEEK as an autoclavable material as in par. [0016].
It would have been obvious to one of ordinary skill in the art that the proximal hub of Theroux, being made of PEEK, would be autoclavable, as PEEK is autoclavable as in Munnig.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Theroux in view of Cobb, in view of Haughton, further in view of Bujold (US 2015/0233211).
Regarding claim 12, Theroux is not explicit regarding the proximal hub is made of a material having a glass transition temperature at or above 120 C, but teaches the hub made of PEEK (par. [0030)). However, Bujold teaches PEEK has a glass transition temperature of 143 C (par. [0321]).It would have been obvious to one of ordinary skill in the art that the proximal hub of Theroux, being made of PEEK, would have a glass transition temperature at or above 120 C, as in Bujold.
Claims 17 and 19-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Theroux in view of Cobb, in view of Haughton, in further view of Ewaschuk (US 2007/0088351).
Regarding claim 17, Theroux teaches the tip as in claim 1; and
a handpiece couplable to the surgical tip (63 couplable to the tip), wherein the handpiece comprises an inner shaft within an outer shaft (outer shaft 60 with inner shaft as in par. [0032]), wherein the outer shaft is couplable to the proximal hub by the proximal threaded end of the proximal hub (as in at least Fig. 1b), but is silent wherein the inner shaft is couplable to the yoke by the threaded proximal end of the yoke.
However, Ewaschuk teaches an inner shaft movable axially within an outer shaft (par. [0038] movable inner shaft 22) couplable to the yoke (par. [0038] with inner shaft 22 attaches to yoke 26).
It would have been obvious to one of ordinary skill in the art to modify Theroux with the inner shaft of Ewaschuk, to give more detail and structure to the inner shaft of Theroux and allow for power delivery to the end effector.
Regarding claim 19, Theroux teaches wherein the outer shaft has an outer diameter that is the same size as an outer diameter of the proximal hub (outer shaft 60 same diameter as hub 510 as in Fig. 2b).
Regarding claim 20, Theroux is not explicit wherein the handpiece further comprises a cautery pin electrically coupled to the inner shaft to convey electrical signals through the inner shaft and the yoke to the end effector when the surgical tip is coupled to the handpiece.
However, Ewaschuk teaches an electrocautery pin (58) to allow for electro-cautery energy for procedures (at least par. [(0044]).
It would have been obvious to one of ordinary skill in the art to modify Theroux with the cautery pin of Ewaschuk, to allow for electrosurgical energy to the end effector for treatment of tissue.
Regarding claim 21, Theroux is not explicit regarding further comprising an additional surgical tip, wherein the handpiece is couplable to the additional surgical tip after decoupling of the surgical tip from the handpiece, wherein the additional surgical tip comprises an additional end effector that is different from the end effector of the surgical tip.
However, Theroux teaches that the surgical tip may be multiple different end effectors depending on the procedure to be accomplished (par. [0034] shears, grasping tool, cauterization tool, etc).
It would have been obvious to one of ordinary skill in the art to have multiple surgical tips with different end effectors couplable to the handpiece, as contemplated by Theroux, so as to allow for different procedures to be completed with the same handpiece.
Regarding claim 22, Theroux teaches providing the surgical tip of claim 1;
coupling the surgical tip to a handpiece (coupling to 63), wherein the handpiece comprises an inner shaft within an outer shaft (outer shaft 60 and inner shaft as in par. [0032]), and wherein coupling the surgical tip to the handpiece comprises coupling the outer shaft of the handpiece to the proximal hub of the surgical tip by the proximal threaded end of the proximal hub (as in Fig. 2b); decoupling the surgical tip from the handpiece (par. [0001] detachable).
Theroux is silent regarding autoclaving the surgical tip, the inner shaft movable axially, and coupling the inner shaft of the handpiece to the yoke of the surgical tip by the threaded proximal end of the yoke. However, Ewaschuk teaches attachable and detachable tips may be autoclaved (par. [0047]).
It would have been obvious to one of ordinary skill in the art to modify Theroux such that the surgical tips are autoclavable, as in Ewaschuk. This would allow for cleaning of the tips to reuse the tips for multiple procedures.
Regarding claim 23, Theroux is silent regarding the method comprising:
coupling the autoclaved surgical tip to the handpiece or an additional handpiece; and contacting tissue with the end effector of the surgical tip during a surgical procedure. However, Ewaschuk teaches an inner shaft movable axially within an outer shaft (par. [0038] movable inner shaft 22). Ewaschuk further teaches reusing a surgical tip that has been autoclaved by attaching it to a handpiece (par. [0047]). It would have been obvious to one of ordinary skill in the art to modify Theroux such that the surgical tips are autoclavable, as in Ewaschuk. This would allow for cleaning of the tips to reuse the tips for multiple procedures.
Regarding claim 24, Theroux further comprising applying electrical current to tissue through the yoke and the end effector (par. [0046]).
Regarding claim 25, Theroux teaches wherein the electrical current conveyed through the yoke is not conveyed through the proximal hub (proximal hub is electrically insulative).
Regarding claim 26, Theroux teaches a handpiece actuator couplable to the handpiece for transmitting motion along the proximal direction or the distal direction that is transferred to the yoke to move the end effector between the first and second position (62 couples to the handpiece for moving the yoke as in par. [0023]).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Theroux in view of Cobb, in view of Haughton, in view of Ewaschuk, in further view of Carter (US 2016/0213415).
Regarding claim 18, Theroux is silent wherein the outer shaft is made of the same material as the proximal hub. However, Carter teaches shafts of electrosurgical devices are commonly made of PEEK (par. [0154]), allowing for rigidity to guide the end effector to the target location. It would have been obvious to one of ordinary skill in the art to modify Theroux with the outer shaft made of PEEK, as a material that is rigid to guide the end effector to treat tissue.
Response to Arguments
Applicant’s arguments, see the remarks, filed 6/29/22, with respect to the rejection(s) of claim(s) 1-5, 7-26 under 35 USC 102(a)(1) or 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cobb and Haughton as secondary references.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO OUYANG whose telephone number is (571)272-8831. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO OUYANG/Examiner, Art Unit 3794                                                                                                                                                                                                        /MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794